DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office action is in response to the amendment filed June 2, 2021 which was filed in response to the Non-final Rejection dated March 26, 2021.  Applicant’s amendment to Claim 26 and the arguments which accompany it (see the Remarks section on pages 7 and 8 of the amendment filed June 2, 2021) have been fully considered and are persuasive.  The 35 U.S.C. §102(a)(1) and previous 35 U.S.C. §103 rejections have been withdrawn.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-28, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0079642 A1 filed by Bibeau et al. (hereinafter BIBEAU) in view of U.S. Patent No. 3,148,711 to Compton (hereinafter COMPTON).
Regarding Claim 26, BIBEAU discloses a system that produces bent parts from insulated flat material (134 in Fig. 22; ¶[0089]), having a bending machine (16 in Fig. 22; ¶[0090]) that bends insulated flat material and an insulation-stripping installation (136 in Fig. 22; ¶[0090]) that strips the insulation from portions of the insulated flat material,
wherein the bending machine has a drawing-in installation (12 in Fig. 22; ¶[0090]) that draws-in insulated flat material from a material supply (22 in Fig. 22; ¶[0050]), a bending installation (76 in Fig. 7; ¶[0065]) having a bending head (90 in Fig. 7; ¶[0069]) that bends the insulated flat material to a two-dimensional or three-dimensional bent part (Figs. 8-20; ¶[0070] through ¶[0088]) bent from insulated material and a cutting installation (138 in Fig. 22; ¶[0090]) that severs the bent part from the fed insulated flat material, and

However, BIBEAU does not disclose ‘a movement of the flat material in a running direction causes the insulation-stripping installation to strip the insulation’ as claimed in the newly-added last clause of Claim 1 amended on June 2, 2021.
It is noted as particularly relevant the first embodiment of the coiling machine disclosed in BIBEAU (10 in Fig. 1; ¶[0049] through ¶[0088]) does not include a wire stripping mechanism.  The second disclosed embodiment in BIBEAU (134 in Fig. 22; ¶[0089]) is described as adding a wire stripping mechanism (136 in Fig. 22; ¶[0090] and ¶[0091]) to the first embodiment (coiling machine 10) to create a coiling machine with an integrated wire stripping mechanism, i.e., coiling machine 134.  Therefore, BIBEAU expressly discloses adding a wire stripping mechanism to a coiling machine not having a wire stripping mechanism to provide a coiling machine with an integrated wire stripping mechanism.
COMPTON teaches a wire stripping apparatus (Fig. 1; Col. 1, Lines 7-16) which moves the wire through the machine with continuous motion at a constant speed (Col. 1, Lines 62-69).  Col. 3, Line 67 through Col. 4, Line 20 describe the wire stripping apparatus uses cutting carriage 40 and pick-off carriage 60 (Fig. 2) to strip insulation from the wire (W in Fig. 1; Col. 3, Lines 12-13) as it moves through the machine.  Col. 5, Line 3 through Col. 6, Line 54 describe their construction and operation.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention wanting to make a bending machine with an integrated insulation-stripping installation to first create the coiling machine according to the first embodiment disclosed in a movement of the flat material in a running direction causes the insulation-stripping installation to strip the insulation’, as taught by COMPTON, in order to make the machine with integrated wire stripping capability disclosed by BIBEAU at ¶[0089] to ¶[0091].  A person of ordinary skill would be motivated to make this combination by the desire to increase throughput of the machine.  Col. 1, Line 49 through Col. 2, Line 3 of COMPTON describes how continuous motion of the wire through the machine increases throughput of the machine dramatically.  Use of the wire stripping apparatus taught by COMPTON in the coiling machine disclosed by BIBEAU would eliminate the need to immobilize the wire during stripping (as the wire stripping mechanism disclosed by BIBEAU does) thus allowing the wire to move continuously through the coiling machine of BIBEAU without the need to intermittently stop the wire.  This would lead to an increase in throughput as taught by COMPTON.
Regarding Claim 27, the BIBEAU and COMPTON combination of references render the system of Claim 26 unpatentable, as explained above.  BIBEAU further discloses wherein the insulation-stripping installation (136 in Fig. 22) connects to a control installation of the bending machine (18 in Fig. 1; ¶[0050]), and the insulation-stripping operation is capable of being carried out by the insulation-stripping installation under control of the control installation (¶[0107]).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to connect the controller of BIBEAU to the wire stripping apparatus of COMPTON when using the wire stripping apparatus of COMPTON as the wire stripping mechanism in BIBEAU so that operation of the wire stripping apparatus may be synchronized with operations of the rest of the coiling machine.
Regarding Claim 28, the BIBEAU and COMPTON combination of references render the system of Claim 26 unpatentable, as explained above.  BIBEAU further discloses wherein the insulation- stripping 
Regarding Claim 30, the BIBEAU and COMPTON combination of references render the system of Claim 26 unpatentable, as explained above.  The combination of references further render dependent Claim 30 unpatentable in that COMPTON teaches its insulation- stripping installation (described as a wire stripping apparatus) has at least one knife (45 in Figs. 2 and 3a; Col. 5, Lines 49-57) having a straight cutting edge (303 in Fig. 3a; Col. 5 Lines 54-57), and the knife is movable between a neutral position without an engagement of the knife on the insulated flat material and an operating position in which the cutting edge of the knife is disposed close to a lateral face of the carrier material to be exposed such that a part of the insulation layer acquired by the knife is removed from the carrier material in the continuing movement of the flat material relative to the knife (Col. 5, Line 3 through Col. 6, Line 54 describe how cutter 45 is moved from a neutral position to an operating position where it engages a lateral face of the wire as shown in Fig. 4b and pick-off tools 63 and 64 pick-off the cut insulation as the wire continues to move through the apparatus).
Regarding Claim 33, the BIBEAU and COMPTON combination of references render the system of Claim 30 unpatentable, as explained above.  The combination of references further render dependent Claim 33 unpatentable in that COMPTON teaches wherein the knife (45 in Fig. 3a) has a cutting wedge (302 in Fig. 3a; Col. 5, Lines 54-57) having a cutting face (303 in Fig. 3a) and a tool flank (301a-301d in Fig. 3a; Col. 5, Lines 63-66), and the knife is designed and disposed such that the tool flank in the .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over BIBEAU in view of COMPTON and further in view of U.S. Patent No. 9,227,236 to Hermes et al. (hereinafter HERMES).
Regarding Claim 29, the BIBEAU and COMPTON combination of references render the system of Claim 26 unpatentable, as explained above.  However, neither BIBEAU nor COMPTON teaches the drawing-in installation is rotatable about a drawing-in axis, and the insulation-stripping installation is fastened to the drawing-in installation and, conjointly with the drawing-in installation, is rotatable about the drawing-in direction.
HERMES teaches a drawing-in installation (roller pairs 1 drive profile 2 in Fig. 1; Col. 5, Lines 48-50) which rotates (roller pairs 1 are on casing 4 which is mounted on ring 5 which rotates in casing 7; Col. 5, Lines 51-63) about the axis of profile 2.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to mount the wire straightener (48 in Fig. 4; ¶[0054]) portion of the drawing mechanism of BIBEAU in a rotatable case as taught by HERMES to supply an axially-rotated, flat wire to the bending mechanism.  BIBEAU further teaches a wire stripping mechanism can be located anywhere upstream from the wire cutting mechanism and downstream from spool 22. A person of ordinary skill would mount the wire stripping apparatus of COMPTON on the rotatable case to maintain the orientation between the profile of the wire and the wire stripping blades.

Allowable Subject Matter
Claims 31-32 and 34-36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Dependent Claims 31-32 and 34-36 each claim details relating to the insulation-stripping installation having rotatable knife shafts with knives disposed on the knife shaft(s) in specific relationships thereto.  The prior art of record does not appear to teach nor fairly suggest incorporating these details into a system which is taught by the combination of the BIBEAU and COMPTON prior art references.  Although BIBEAU does teach details relating to dependent Claims 31 and 32, BIBEAU does so in the context of the type of wire stripping mechanism disclosed therein.  However, the use of COMPTON’s wire stripping apparatus in place of BIBEAU’s wire stripping mechanism to arrive at the system of Claim 26 would necessarily entail using the wire stripping apparatus of COMPTON, which does not use knives mounted on knife shafts, instead of the wire stripping mechanism of BIBEAU which does.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached from 7:30am to 4:00pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725